                  Case 20-12085-CSS    Doc 2    Filed 09/08/20       Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                    )
In re:                                              )   Chapter 15
                                                    )
GROUPE DYNAMITE INC.,                               )   Case No. 20-12085 (CSS)
                                                    )
Debtor in a Foreign Proceeding                      )
                                                    )
                                                    )
In re:                                              )   Chapter 15
                                                    )
GRG USA HOLDINGS INC.,                              )   Case No. 20-12084 (CSS)
                                                    )
Debtor in a Foreign Proceeding                      )
                                                    )
                                                    )
In re:                                              )   Chapter 15
                                                    )
GRG USA LLC,                                        )   Case No. 20-12083 (CSS)
                                                    )
Debtor in a Foreign Proceeding                      )
                                                    )

          MOTION FOR ORDER (I) DIRECTING JOINT ADMINISTRATION
         OF CASES UNDER CHAPTER 15 OF THE BANKRUPTCY CODE AND
    (II) AUTHORIZING FOREIGN REPRESENTATIVE TO FILE CONSOLIDATED
      LISTS OF INFORMATION REQUIRED BY BANKRUPTCY RULE 1007(A)(4)


         Groupe Dynamite Inc., in its capacity as the authorized foreign representative

(the “Foreign Representative”) of the above-captioned debtors (collectively, the “Debtors”),

which are the subject of jointly-administered proceedings under the Companies’ Creditors

Arrangement Act, R.S.C. 1985, c. C-36 (as amended, the “CCAA”) in the Superior Court of

Quebec, Commercial Division (the “Canadian Proceedings”), respectfully submits this motion

(this “Motion”) requesting entry of an order, substantially in the form attached hereto as

Exhibit A (the “Order”): (a) directing joint administration of the Debtors’ related chapter 15

cases, pursuant to rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy


DOCS_DE:230554.1 68700/001
                  Case 20-12085-CSS             Doc 2       Filed 09/08/20       Page 2 of 8




Rules”), for procedural purposes only; and (b) authorizing the Foreign Representative to file

consolidated lists of information required by Bankruptcy Rule 1007(a)(4). In support of this

Motion, the Foreign Representative respectfully states as follows.1

                                              Relief Requested

         1.      The Foreign Representative seeks entry of an order directing joint administration

of these chapter 15 cases for procedural purposes only. Specifically, the Foreign Representative

requests that the Court maintain one file and one docket for all of the Debtors’ chapter 15 cases

under the case number assigned to Debtor Groupe Dynamite Inc. and that these chapter 15 cases

be administered under the following caption:

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           )   Chapter 15
                                                                 )
GROUPE DYNAMITE INC., et al.,                                    )   Case No. 20-12085 (CSS)
                                                                 )
Debtors in a Foreign Proceeding.2                                )   (Jointly Administered)
                                                                 )
                                                                 )

         2.      The Foreign Representative further requests that the Court order that the



1   A detailed description of the Debtors and their business and the facts and circumstances supporting this Motion
    and these chapter 15 cases are set forth in (a) the Verified Petition for (I) Recognition of Foreign Main
    Proceedings, (II) Recognition of Foreign Representative, and (III) Related Relief Under Chapter 15 of the
    Bankruptcy Code (the “Verified Petition”), (b) the Declaration of Foreign Representative Pursuant to 11 U.S.C.
    § 1515 and Rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure and in Support of Verified Petition
    for (I) Recognition of Foreign Main Proceedings, (II) Recognition of Foreign Representative, and (III) Related
    Relief Under Chapter 15 (the “Lutfy Declaration”), and (c) the Declaration of Alain N. Tardif in Support of
    Verified Petition for (I) Recognition of Foreign Main Proceedings, (II) Recognition of Foreign Representative,
    and (III) Related Relief Under Chapter 15 (the “Tardif Declaration”), filed contemporaneously herewith and
    incorporated by reference herein. Capitalized terms used but not defined herein shall have the meanings
    ascribed to them in the Verified Petition.
2
    The last four digits of the Debtors’ tax identification number are as follows: (a) Groupe Dynamite Inc. (4210);
    (b) GRG USA Holdings Inc. (4293); and (c) GRG USA LLC (4008). Additional case information can be
    obtained     on      the     website      of     the     Debtors’    claims     and     noticing   agent     at

                                                        2
DOCS_DE:230554.1 68700/001
                  Case 20-12085-CSS           Doc 2        Filed 09/08/20     Page 3 of 8




foregoing caption satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy

Code.

        3.        The Foreign Representative also seeks the Court’s direction that a notation

substantially similar to the following be entered on the docket in each of these chapter 15 cases,

other than on the docket of the case of Groupe Dynamite Inc., to reflect the joint administration

of these cases:

                  An order has been entered in this case directing the procedural
                  consolidation and joint administration of the chapter 15 cases of:
                  Groupe Dynamite Inc. (20-12085-CSS); GRG USA Holdings Inc.
                  (20-12084-CSS); and GRG USA LLC (20-12083-CSS). The
                  docket in Case No. 20-12085 (CSS) should be consulted for all
                  matters affecting this case. All further pleadings and other
                  papers shall be filed in and all further docket entries shall be
                  made in Case No. 20-12085 (CSS).

         4.       Further, the Foreign Representative requests that the Court authorize the Debtors

to utilize a combined service list for the jointly administered cases and that combined notices be

sent to creditors of the Debtors’ estates and other parties in interest as applicable.

                                        Jurisdiction and Venue

        5.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. The Debtors confirm their consent,

pursuant to Bankruptcy Rule 7008, to the entry of a final order by the Court in connection with

this Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.        Recognition of a foreign proceeding and other matters under

chapter 15 of the Bankruptcy Code are core matters under 28 U.S.C. § 157(b)(2)(P).


    https://cases.omniagentsolutions.com/groupedynamite.    The location of the Debtors’ service address for

                                                      3
DOCS_DE:230554.1 68700/001
                  Case 20-12085-CSS             Doc 2       Filed 09/08/20       Page 4 of 8




         6.       These chapter 15 cases have been properly commenced pursuant to section 1504

of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), by the

filing of petitions for recognition of the Canadian Proceedings under section 1515 of the

Bankruptcy Code.

         7.       Venue is proper pursuant to 28 U.S.C. § 1410(1) and (3).

         8.       The bases for relief are sections 101(2) and 105(a) of the Bankruptcy Code,

Bankruptcy Rules 1015(b) and 1007(a)(4), and rule 1015-1 of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware

(the “Local Rules”).


                                               Basis for Relief

I.       Joint Administration.

         9.       Bankruptcy Rule 1015(b) provides that the Court may order joint administration

of the cases if two or more petitions for relief are pending in the same court by or against a

debtor and its affiliate. The Debtors are “affiliates” as the Bankruptcy Code defines that term in

section 101(2).

         10.      Additionally, Local Rule 1015-1 provides that this Court may order joint

administration without notice or a hearing upon the filing of a motion requesting such joint

administration and an affidavit or verification establishing that joint administration is warranted

and will ease the administrative burden for the Court and the parties.

         11.      Joint administration will be an administrative convenience for the Court, the

clerk’s office, and other interested parties. Entry of an order directing joint administration of

these chapter 15 cases will avoid duplicative notices and motions, thereby saving the Debtors,


     purposes of these chapter 15 cases is 5592 Ferrier Street, Montreal, Quebec, Canada, H4P 1M2.

                                                        4
DOCS_DE:230554.1 68700/001
                  Case 20-12085-CSS        Doc 2       Filed 09/08/20   Page 5 of 8




the Foreign Representative, and all other parties in interest considerable time and expense. This

Motion will not adversely affect the rights of creditors because it requests only administrative

consolidation of these chapter 15 cases. Joint administration will not affect any claims, interests,

or other rights that creditors have in or against a particular Debtor and will permit creditors to

look to one bankruptcy case docket with regard to relief that may be sought or ordered with

respect to the Debtors. This Motion will also relieve the Court of the burden of entering

duplicative orders and maintaining duplicative files.

         12.     Courts in this district and others have approved joint administration relief similar

to that requested herein in other chapter 15 cases. See, e.g., In re CDS U.S. Holdings, Inc., No.

20-11719 (CSS) (Bankr. D. Del. July 20, 2020); In re Mundo Media Ltd., No. 19-11365 (KBO)

(Bankr. D. Del. June 19, 2019); In re Agrokor D.D., No. 18-22806 (MG) (Bankr. S.D.N.Y.

July 13, 2018); In re Mood Media Corp., No. 17-11413 (MEW) (Bankr. S.D.N.Y. May 23,

2017); In re Electo Sonic Inc., No. 14-10240 (MFW) (Bankr. D. Del. Feb. 11, 2014).

        13.      The Foreign Representative submits that joint administration of these chapter 15

cases is in the best interests of the Debtors, their creditors, and all other interested parties and

that no conflict of interest should arise as a result of joint administration.              Separate

administration of these chapter 15 cases would subject the Debtors (which would be forced to

file documents on numerous dockets) and creditors (which would be forced to monitor numerous

dockets) to unnecessary administrative burdens. For all of the foregoing reasons, the Foreign

Representative respectfully requests the entry of an order providing for the joint administration

of these chapter 15 cases.




                                                   5
DOCS_DE:230554.1 68700/001
                  Case 20-12085-CSS         Doc 2       Filed 09/08/20   Page 6 of 8




II.       Consolidated Bankruptcy Rule 1007(a)(4) List.

          14.    The Court should also permit the Foreign Representative to file information

required by Bankruptcy Rule 1007(a)(4) on a consolidated basis across all Debtors. In pertinent

part, Bankruptcy Rule 1007(a)(4) provides as follows:

                 a foreign representative filing a petition for recognition under
                 Chapter 15 shall file with the petition: . . . (B) unless the court
                 orders otherwise, a list containing the names and addresses of all
                 persons or bodies authorized to administer foreign proceedings of
                 the debtor, all parties to litigation pending in the United States in
                 which the debtor is a party at the time of the filing of the petition,
                 and all entities against whom provisional relief is being sought
                 under [section] 1519 of the [Bankruptcy] Code.

          15.    The Debtors submit that the filing of a consolidated Bankruptcy Rule 1007(a)(4)

list will be more efficient and that no interested parties will be prejudiced if schedules containing

the same information are filed on a consolidated basis. Accordingly, the Foreign Representative

seeks authority to file a consolidated list that identifies the names and addresses of those persons

authorized to administer the Canadian Proceedings, parties to litigation pending in the United

States in which a Debtor is a party, and all entities against whom provisional relief is being

sought.

          16.    Additionally, there are several thousand creditors and parties in interest on the

Consolidated 1007(a)(4) List.       Therefore, the Foreign Representative requests authority to

maintain the Consolidated 1007(a)(4) List with its claims and noticing agent, which will

maintain the list on at https://cases.omniagentsolutions.com/groupedynamite.

          17.    Courts have approved the filing of consolidated Bankruptcy Rule 1007(a)(4) lists

in other chapter 15 cases. See, e.g., In re CDS U.S. Holdings, Inc., No. 20-11719 (CSS) (Bankr.

D. Del. July 20, 2020); In re Mundo Media Ltd., No. 19-11365 (KBO) (Bankr. D. Del. June 19,

2019); In re Kraus Carpet Inc., No. 18-12057 (KG) (Bankr. D. Del. Sept. 12, 2018); In re

                                                    6
DOCS_DE:230554.1 68700/001
                  Case 20-12085-CSS       Doc 2       Filed 09/08/20   Page 7 of 8




Agrokor D.D., No. 18-22806 (MG) (Bankr. S.D.N.Y. July 13, 2018); In re Edcon Holdings Ltd.

No. 16-13475 (SCC) (Bankr. S.D.N.Y. Dec. 14, 2016).

                                              Notice

        18.      The Foreign Representative requests that the Court grant this Motion without

notice. The Foreign Representative will serve notice of entry of the order in accordance with the

procedures set forth in the Motion for Order Scheduling Recognition Hearing and Specifying

Form and Manner of Service of Notice, filed contemporaneously herewith, consistent with

Bankruptcy Rule 2002(q) and Local Rule 9013-1(m).             In light of the nature of the relief

requested, the Foreign Representative requests that this Court find that no further notice is

required.

                                        No Prior Request

        19.      No previous request for the relief requested herein has been made to this or any

other court.



                             [Remainder of page intentionally left blank.]




                                                  7
DOCS_DE:230554.1 68700/001
                   Case 20-12085-CSS       Doc 2       Filed 09/08/20   Page 8 of 8




         WHEREFORE the Foreign Representative respectfully requests that this Court enter the

 Order, substantially in the form attached hereto as Exhibit A, granting the relief requested herein

 and such other and further relief as may be just and proper.


Dated: September 8, 2020              /s/ Laura Davis Jones
Wilmington, Delaware                  Laura Davis Jones (DE Bar No. 2436)
                                      PACHULSKI STANG ZIEHL & JONES LLP
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, Delaware 19899-8705 (Courier 19801)
                                      Telephone:    (302) 652-4100
                                      Facsimile:    (302) 652-4400
                                      Email:        ljones@pszjlaw.com

                                                        -and-

                                      Patrick J. Nash, P.C. (pro hac vice pending)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      300 North LaSalle Street
                                      Chicago, Illinois 60654
                                      Telephone: (312) 862-2000
                                      Facsimile:     (312) 862-2200
                                      Email:         patrick.nash@kirkland.com

                                                        -and-

                                      AnnElyse Scarlett Gains (pro hac vice pending)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      1301 Pennsylvania Avenue N.W.
                                      Washington, D.C. 20004
                                      Telephone: (202) 389-5000
                                      Facsimile:   (202) 389-5200
                                      Email:       annelyse.gains@kirkland.com

                                      Counsel to the Foreign Representative




                                                   8
 DOCS_DE:230554.1 68700/001
